Notice of Pre-AIA  or AIA  Status
The present reissue application of U.S. Pat. No. 9,974,583 to Roth et al (“Roth ‘583”) is being examined under the pre-AIA  first to invent provisions. 

Continuing Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Roth ‘583 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Reissue Declaration – Notification
	The reissue declaration filed on June 24, 2022 currently includes a proper error statement.  However, should applicant amend the claims to add back the language regarding the “at least one peripheral hole” (to overcome the recapture rejection as set forth below), the error statement would no longer be proper.  


Claim Rejections - 35 USC § 251
Recapture
Claims 19-21, 23-25, 27 and 36-45 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Peripheral hole(s): New claims 19-21, 23-25, 27 and 36-45 are broader than original patent claims 1-18.  None of new independent claims 19, 24 and 39 recite “at least one peripheral hole.”
During the prosecution of the application serial no. 13/100,784, which is the parent application to application serial no. 15/722,775 (which became U.S. Patent No. 9,974,583), in an amendment filed 10/09/2013, applicant added the following language to claim 1:
“a plurality of first peripheral holes, each of the first peripheral holes extending through the bone plate from the proximal surface to the distal surface thereof along a corresponding first hole axis and including a thread for locking a screw head therein, each of the first peripheral holes overlapping a periphery of the first through hole to form a composite hole structure configured to receive peripheral bone screws through the first peripheral holes and a central bone screw through the first through hole.”
Applicant also argued the following:
“Claim 1 has been amended to incorporate the subject matter of claim 8 and a portion of claim 10. Thus, claim 1 recites a bone plate comprising “a first through hole extending through the plate along a first longitudinal axis from a proximal surface of the plate to a bone-facing distal surface thereof which, when the plate is placed on a target portion of bone in a desired orientation, faces the bone, an outer wall of the first through hole including three wall sections provided with projections for receiving a screw head of a bone screw, the three wall sections being one of straight and convex” and “a plurality of first peripheral holes, each of the first peripheral holes extending through the bone plate from the proximal surface to the distal surface thereof along a corresponding first hole axis and including a thread for locking a screw head therein, each of the first peripheral holes overlapping a periphery of the first through hole to form a composite hole structure configured to receive peripheral bone screws through the first peripheral holes and a central bone screw through the first through hole.”
In rejecting claim 8, the Examiner asserts that the recesses 6 of Schneider constitute the recited peripheral holes. However, it is respectfully submitted that in its entirety, Schneider does not disclose or suggest that the recesses 6 are configured to “receive peripheral bone screws” in which the screw heads thereof are locked via the threading of the peripheral holes, as recited in claim 1. Furthermore, it is respectfully submitted that the recesses 6 are incapable of receiving screw heads. Schneider discloses that the recesses 6 are configured to guide drilling bushings or guide bushings which guide the bone screw during insertion into the holes 3. Schneider, ¶ [0009]. Specifically, the recesses 6 allow for the bushings to not be screwed into holes in the plate. Id. Schneider also indicates that the recesses 6 may also receive Kirschner wires. Id. at [0016]. That is, the recesses 6 of Schneider are designed for the Kirschner wires to pass through the recesses 6 without any engagement with walls of the recesses 6. The manner in which the bone plate of Schneider operates is to enable a single bone screw to be received through the central portion of the hole 3. No other screw may be received in a different portion of the same hole. Should another bone screw be received in the bone plate, an entirely different hole 3 would be required. Claim 1 recites a different configuration in which a single composite hole structure may receive a central bone screw in the first through hole and peripheral bone screws in the peripheral hole…
Thus, Schneider does not disclose or suggest the above recitation of claim 1. Schneider and Michelson, taken alone or in combination, also do not disclose or suggest the above recitation of claim 1. Accordingly, it is respectfully submitted that claim 1 is allowable and the 35 U.S.C. § 102(b) (or 35 U.S.C. § 103(a)) rejection should be withdrawn for this claim.
Because claims 2 - 4, 13, 16, and 17 depend from and include the limitations of claim 1, it is respectfully submitted that these claims are also allowable.”
 
MPEP § 1412.02 states: The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.  MPEP 1412.02 also states:
With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor, LLC, 692 F.3d 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, “[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.” Id.  

As these limitations are not present in claims 19-21, 23-25, 27 and 36-45 in the instant reissue application, this constitutes an improper recapture of broadened claimed subject matter.  

Double Patenting
Applicant is advised that should claim 42 be found allowable, claim 44 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 23 and 27, “wherein the through hole tapers from the first surface toward the second surface” (emphasis added), is a recitation of a reverse taper from that disclosed, since the “first surface” and “second surface” are defined in base claims 19 and 24 as the lower, bone contact surface (distal surface 8) and the upper surface (proximal surface 7), respectively. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the concave sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 21, 23, 39, 40, 41 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2008/0140130 to Chan et al (“Chan ‘130”)  At least Figs. 9A, 9B and 16B of Chan ‘130 disclose a kit for bone fixation comprising: a bone plate 900; tapered through holes 940; at least one peripheral hole 939; at least three threaded (“projections” re. claim 39), convex sections 942; constant depth threads; and a central bone screw 14200 with threaded head 14203.

    PNG
    media_image1.png
    720
    398
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    340
    246
    media_image2.png
    Greyscale




Claims 24, 25, 27 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pat. Pub. No. 2006/0235400 to Schneider (“Schneider ‘400”), of record.  Figs. 1-9 of Schneider ‘400 disclose a kit for bone fixation comprising a bone plate 1, tapered through hole 3, three wall portions 4 with threading 7, three concave sections 6 comprising peripheral holes, and a central bone screw 10 with threaded head 13.

    PNG
    media_image3.png
    166
    408
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    181
    358
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    254
    411
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    303
    420
    media_image6.png
    Greyscale


Allowable Subject Matter
Claims 1-18 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable because the prior art fails to disclose or suggest a kit for bone fixation having all the limitations as recited in claim 1, including, in combination: “a through hole extending through a bone plate…an outer wall of the through hole having three non-concave wall sections provided with projections for lockingly engaging a head of a bone screw inserted therethrough and at least one peripheral hole, each peripheral hole overlapping part of the through hole…a central bone screw configured to be inserted through the through hole, the central bone screw including a threaded head…and at least one peripheral bone screw.”

Claims 2-18 ultimately depend from claim 1 and will be allowable for the same reason as claim 1, pending appropriate correction of claim dependencies.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID O REIP/Reexamination Specialist, Art Unit 3993         
                                                                                                                                                                                               
Conferees:	/Patricia L Engle/                   	Reexamination Specialist, Art Unit 3993           

		/GAS/
		Gay Ann Spahn
		Supervisory Patent Reexamination Specialist, Art Unit 3993